FILED
                             FOR PUBLICATION
                                                                         FEB 17 2021
                   UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT

WENDY GISH; PATRICK SCALES;                    Nos. 20-55445
JAMES DEAN MOFFATT; BRENDA                          20-56324
WOOD,
                                               D.C. No. 5:20-cv-00755-JGB-KK
             Plaintiffs-Appellants,            Central District of California,
                                               Riverside
v.

GAVIN NEWSOM, in his official capacity         ORDER
as the Governor of California; XAVIER
BECERRA, in his official capacity as the
Attorney General of California; ERIN
GUSTAFSON, in her official capacity as
the San Bernardino County Acting Public
Health Officer; JOHN MCMAHON, in his
official capacity as the San Bernardino
County Sheriff; ROBERT
LOVINGGOOD, in his official capacity as
a San Bernardino County Supervisor;
JANICE RUTHERFORD, in her official
capacity as a San Bernardino County
Supervisor; DAWN ROWE, in her official
capacity as a San Bernardino County
Supervisor; CURT HAGMAN, in his
official capacity as a San Bernardino
County Supervisor; JOSIE GONZALES,
in his official capacity as a San Bernardino
County Supervisor; CAMERON KAISER,
in his official capacity as the Riverside
County Public Health Officer; GEORGE
JOHNSON, in his official capacity as the
Riverside County Executive Officer and
Director of Emergency Services; CHAD
BIANCO, in his official capacity as a
Riverside County Sheriff; KEVIN
JEFFRIES, in his official capacity as a
Riverside County Supervisor; KAREN
SPIEGEL, in her official capacity as a
Riverside County Supervisor; CHUCK
WASHINGTON, in his official capacity as
a Riverside County Supervisor; V.
MANUEL PEREZ, in his official capacity
as a Riverside County Supervisor; JEFF
HEWITT, in his official capacity as a
Riverside County Supervisor; COUNTY
OF SAN BERNARDINO,

              Defendants-Appellees.


Before: WARDLAW and CLIFTON, Circuit Judges, and HILLMAN,* District
Judge.

      Pursuant to the order of the United States Supreme Court dated February 8,

2021, the case is remanded to the district court for further proceedings consistent

with South Bay United Pentecostal Church v. Newsom, 592 U.S. ___ (2021).

      The motion to voluntarily dismiss the appeal in Case No. 20-55445

pursuant to Federal Rule of Appellate Procedure 42(b) is granted. The four motions

to take judicial notice in Case No. 20-55445 and the two motions to take judicial

notice in Case No. 20-56324 are dismissed as moot.

      IT IS SO ORDERED.

      *
             The Honorable Timothy Hillman, United States District Judge for the
District of Massachusetts, sitting by designation.
                                          2